Citation Nr: 1631703	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to October 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Thereafter, the Veteran's claims file was transferred to the RO in Reno, Nevada.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In August 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's current low back disability, diagnosed degenerative joint disease of the lumbar spine, status post L4-L5-S1 fusion, was incurred in service as a result a documented fall in March 1979.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine, status post L4-L5-S1 fusion, was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Factual Background

The Veteran's service treatment records include report of a fall downstairs at home in March 1979.  Treatment records from the date of the fall note that the Veteran presented apparently paralyzed from the waist down.  It was noted that he had drunk 3 beers and 3 shots of liquor that evening.  He was unconscious for 20 to 25 minutes.  He had a laceration and hematoma on the back of the shoulders, and denied any feeling in the legs and left arm.  He was without Babinski response bilaterally.  A laboratory report from the day of the fall references Diagnostic Code 7228.  

Approximately 2 hours later, he was able to move the right toes and right knee, but still had no sensation above the L4-5 area.  Right Babinski was negative while left Babinski was positive.  He was assessed with rule-out cerebral hematoma and transferred to the VA hospital with copies of x-rays, though the x-rays are not of record.  A report notes that he was seen at the emergency room in Nashville but not admitted.  Observation of head injury was indicated.  

Subsequently, an abbreviated clinical record (dated April 3, 1979, with notation that the original report was missing) indicates that the Veteran was admitted for observation at Fort Campbell after presenting to the emergency department with complaint of being paralyzed from the waist down.  He was transferred to neurosurgery services for evaluation, but completely recovered on route.  When he was seen at neurosurgery services, he was found to be completely normal, and so returned for observation.  At that time, a physical examination was normal except for a bruised occiput.  He was returned to duty with no reported complaints or problems 2 days after the fall. 

Personnel records reflect that he was placed on "casual" status in April 1979 and subsequently transferred to Germany in early May 1979.  

Service personnel records also reflect that the Veteran was reduced in rank the day following the documented fall, but re-promoted to the same rank approximately 2 weeks later.  

On report of medical history in August 1981, the Veteran denied recurrent back pain, neuritis, and paralysis.  The spine was noted to be normal on August 1981 separation examination.  Personnel records reflect that the Veteran was discharged due to alcohol abuse and failed rehabilitation.  

A November 1992 private treatment report reflects that a CT scan was consistent with grade 1 spondylolisthesis at L5-S1 level with what seemed to be spinal stenosis and a herniated disc at L4-L5.  He was recommended for spinal fusion surgery.

The record reflects that the Veteran initially filed for SSA benefits in 1992 and was granted benefits for a temporary period.  In his December 1992 application for disability, the appellant's self-reported history of his claimed back disability indicated that in June 1990, his family physician referred him to Dr. K., who reportedly diagnosed a fractured spine.  A work history report notes that the Veteran reported that his duties as a crane operator included lifting and 10-ton ball and resetting it.  He walked the crane and "hocked heavy chains" 8 hours a day.  He reported frequent bending and reaching.  He indicated that the crane did the heavy lifting.  He noted previous employment as an expeditor.  

A job summary/physical capacities report completed by the Veteran noted that as a crane operator, he unloaded and loaded barges, trucks, and railroad cars, and broke iron and steel.  His job required lifting object of 50-100 pounds.  As an expeditor, his duties included carrying material specific to the job and loading and unloading trucks, also requiring lifting of objects weighing 50-100 pounds.  The Veteran reported that he worked as an expeditor from 1987 to 1989, which included loading trucks and operating a crane, while he started as a crane operator in 1989.  

A February 1993 statement from Dr. S. of the Northwest Indiana Spinal Surgery indicated that the Veteran had recently undergone surgery, which had consisted of measured anterior/posterior reconstruction and fusion. However, prior to this surgery he underwent "five other back surgeries" and he continued to be symptomatic.

A March 1993 history and physical by Dr. P. noted that the appellant initially presented with complaints of back pain necessitating hospitalization and work-up in July 1990. Diagnostic testing and evaluation at that time revealed a central disc herniation at the L4-5 level, significant central and lateral disc herniations, and borderline spinal stenosis.  An unnamed orthopedist initiated physical therapy which did not provide relief, so an anesthesiologist performed an epidural injection.

A June 1993 written statement from Dr. S. reflects that the Veteran presented at an emergency room in November 1992 for evaluation.  He was a crane operator and presented with a 3-week history of low back pain and bilateral lower extremity radiation.  The pain had been present for 2 years, but one and off.   He had been treated by a Dr. K., who informed he had a cracked spine and was given epidural injection, but it did not help.  He stopped working because the pain had become intolerable.  It was noted that he was not responsive to prior conservative treatment and surgery was recommended.  



A November 1993 report from private physician Dr. G. notes that the Veteran originally injured his back in 1979, when he fell 130 feet.  He stated that his lower extremities were paralyzed for a period of 2 months, but he gradually recovered.  He reported intermittent problems with back pain and lower extremity pain and numbness.  He worked as a crane operator for the past 4 years, when his back problems became more severe and eventually unbearable.  He was last able to work in October of 1992, at which time he was barely able to walk. He did not experience any new injury.  He underwent surgical decompression surgery in January 1993.  Preoperative x-rays showed a degenerative spondylolisthesis the L4-5 level. The preoperative CAT scan showed bilateral foraminal stenosis at L4-5. There was good maintenance of the disc spaces. A postoperative x-ray showed a posterolateral fusion from L4 to the sacrum.

A March 1994 VA examination report notes a diagnosis of suspect nerve root irritation L4-L5 with root impingement.  Neurologically, evaluation and EMG studies were recommended.  

A September 2001 disability pension application completed by Dr. G. indicates that the Veteran was totally and permanently disabled due to on-the-job injury with advanced degenerative disc disease of the spine.  

A SSA work history report completed by the Veteran in November 2005 reflects that he worked as a heavy equipment and crane operator from 1980 to 2005.  He reported that he frequently lifted objects that were 50 pounds or more for this position, and that his job duties required standing, sitting, climbing, stooping, reaching, and handling or grasping large objects.  

On VA examination in February 2008, the examiner noted that review of the claims file revealed that the Veteran fell down stairs in March 1979 and sustained a head injury and transient loss of feeling from the waist down.  Examination was normal except for a bruise on the occiput of the head.  He was initially transferred to neurology service in Nashville, but was not admitted as he had complete resolution of symptoms and was returned to duty in 2 days.  He was not released form active service until October 1981, 2.5 years after the injury, and at that time he had no evidence of paralysis or residuals of that head injury.  The examiner further noted that private treatment records dated in November 1992 showed a 3-week history of back and lower extremity pain, with intermittent symptoms occurring for the past 2 years.  The examiner also discussed the 2001 disability pension application and VA treatment records noting the Veteran's report that he "broke his back" in service.  

At that time, the Veteran stated that he fell down stairs in service and was paralyzed for 2 days.  He also stated that he was hit in the head.  He stated that he was treated with morphine and then released, and also had 90-days of leave for recovery.  He stated that the condition worsened, required surgery, including fusion.  He continued to experienced chronic low back pain.  

After physical examination and x-ray, the examiner diagnosed degenerative disc disease of the lumbosacral spine with right lower extremity radiculopathy.  The examiner opined that the Veteran's current low back condition was not caused by or a result of service-related transient loss of sensation from the waist down after head injury in March 1979.  In so finding, the examiner noted that there was no evidence of current paralysis of L4-5 or from the waist down; rather, this was a transient complaint post head injury.  There was no evidence of back or spine injury in service.  Examination at the time of head injury was only abnormal for a bruise on the occiput.  He was returned to normal duty 2 days and served another 2.5 years.  He had evidence of a back condition starting while working as a crane operator in approximately 1991, some 10 years post service with evidence of a herniated disc requiring decompression, and spondylolisthesis, spinal stenosis with instability requiring fusion.  The examiner determined that the spine surgery was most likely due to the herniated nucleus pulposus, which occurred while operating a crane.  Degenerative disc disease most likely due to the original herniated nucleus pulposus with spondylolisthesis and spinal stenosis, status post surgery with resulting secondary multilevel degenerative changes of the lumbar spine-a common occurrence post fusion.  

A February 2009 report from Dr. K. reflects the Veteran's report that he fell down stairs in service and lost feeling in his legs.  He indicated that he was given a desk job after the injury before he retired.  He reported continued problems since the initial injury.  Dr. K. noted that he reviewed the Veteran's service treatment report which documenting a fall down stairs and observation for a head injury.  He also noted that a 1992 myelogram was included in his chart and reviewed, and that it showed herniated disc at L4-L5 and spondylosis.  After physical examination, the examiner diagnosed failed back syndrome and history of fall leading to most of his problems; cervicalgia, mid-thoracic pain, and lower back pain all related to the injury he sustained.  

A December 2009 VA treatment records reflects the Veteran's report that he was paralyzed in service, and after the injury and bed rest for 48 hours, he got the feeling back in his legs and he was sent back to service with light duty.  After this, he worked a desk job for two years.  He started to experience his legs collapsing on him after service and found a disc was broke.  He started to get epidurals with a spinal surgeon in 1982.  After service in 1993, he developed degenerative disc disease of the spine and was disabled in 2003.  The examiner assessed spinal stenosis and neurogenic claudication.  

A June 2010 VA examination report reflects that the Veteran reported a fall injury in service with continuous back pain since the injury.  After physical examination, the examiner diagnosed degenerative joint disease of the lumbar spine, status post L4-L5-S1 fusion.  

After review of the claims file, the examiner opined that the claimed back disability is less likely as not caused by or a result of a fall injury in service.  In so finding, the examiner noted that the Veteran was kept under neurological observation after the fall, as the incident did involve drinking.  He apparently recovered fully within a few days.  There was no mention of any physical bruising on the lower back or actual tenderness besides numbness in the lower back.  He did not see much complaint of back pain in service over the succeeding 2.5 years.  Secondly, the examiner noted that crane operation is a fairly uncomfortable job that did place a fair amount of burden on the back with the jolting that occurred in the cabin.  The VA examiner noted that he had been a workman's compensation physician for 8 years prior to working for VA, and had extensive experience in back-related issues in crane operators.  Therefore, he found that it would be difficult to place the majority of the etiology of his current back issues on his fall injury in 1979, and not on his heavy equipment work done for 11 years from 1982 to 1993.

A January 2011 report from Dr. M. notes a history of fall in March 1979, which resulted in back pain that did not improve.  The Veteran was released from service and worked as a crane operator for 3 years, but during this time had no documented or stated injury.  He struggled with work due to his back pain but the work was quite light and did not involve any repetitive bending or lifting.  Due to chronic low back pain, he eventually underwent lumbar fusion in 1993.  The Veteran underwent physical examination, after which Dr. M. noted an impression of fall in 1979 resulting in back pain, chronic low back pain with radiculitis, and status post lumbar decompression and subsequent lumbar fusion L4-S1.

Dr. M. opined that, since the Veteran was initially injured while in service in 1979, and had chronic low back pain ever since with no additional significant traumas, it is more likely than not that his present disability is due to the initial injury in 1979.

On a written statement dated in December 2010, the Veteran's coworker, R.Z., wrote that he worked alongside the Veteran when he was a contracted heavy equipment operator.  He did not believe that the Veteran ever suffered an injury as a result of his heavy equipment operating duties, nor had he ever heard of the Veteran complain of such an injury while they worked together.  He noted that it was common knowledge that the Veteran suffered a back injury previously while in service. 

A January 2011 report form Dr. M., a Board-certified orthopedic spine surgeon, noted that he examined the Veteran in January 2011, and diagnosed lumbar degenerative disc syndrome, lumbar postlaminect syndrome, lumbar radiculitis, and lumbar intervertebral disc disease.

He reported that the Veteran stated that his injury occurred in 1979 while on active duty.  He stated that his back was never the same and that he suffered from pain and episodes of numbness since the fall down the stairs.  He believed that the injury was the main cause of his inability to continue his military career and he was never given proper treatment while on active duty.  He stated that the injury was more severe than records in his limited medical records and that many of his military medical records were lost.

After discharge, he sought VA treatment but was denied because he was not service-connected.  Over the years, his condition worsened, and while he worked as a crane operator, he was not required to perform any extraordinary heavy manual labor, nor did he suffer any traumatic injuries to his spine during that employment.  

Dr. M. indicated that he reviewed the Veteran's VA claims file and the history of accident his in military records, noting the pertinent findings from Fort Campbell discussed above.  He noted that the fact that the Veteran was place on no duty by the treating physician and convalescent leave for 49 days before his transfer to Germany is indicated that his injuries were more serious than recorded in the insufficient replacement form "abbreviated clinical records" written almost 23 days later.  In addition, a November 1993 statement from Dr. G. stated that the Veteran was totally disabled and that he had not sustained any new injuries during his period working as a crane operator.  

Dr. M. further noted that the Veteran had no other known risk factors that may have precipitated his current condition. In his personal experience and in medical literature, it is known that paralyses and numbness of the lower extremities and loss of sensation in the back are indicative of a spinal injury.  The fact that during triage the focus was on the head injury was not unusual, but did not rule out other injuries which would have likely occurred in a  fall down four flights of stairs.  

In conclusion, Dr. M. opined that, since the Veteran was initially injured while in service 1979 and has had chronic low back pain ever since with no additional significant traumas, it is more likely than not that his present disability related to the back is due to the initial injury in 1979.

In a written statement dated in January 2011, the Veteran's uncle wrote that he saw the Veteran a few times during service prior to the fall, and he never had any health issues.  He saw the Veteran after the fall, and he complained that his back hurt him constantly.  

In a February 2011 written statement in support of his claim, the Veteran reported that when he was initially treated after the fall and transported to the Nashville VA Medical Center, he was told by paramedics that he had a "huge knot" on his lower back, but he could not feel it at the time because he was numb from the waist down.  He stated that he was given crutches upon his discharge from observation at Fort Campbell.  He reported that he did not at the time that he would be placed on "casual" duty, that he had been demoted, and that there were plans to transfer him to Germany.

The Veteran's attorney contended that the "replacement abbreviated clinical record" dated in April 1979 shortly after his transfer to Germany was not to provide an accurate report of his medical conditions, but was necessitated by the need to provide a sanitized medical record to clear the Veteran for transfer to Germany.  He also pointed out that all further diagnostic tests and x-rays studies were "lost" and that the replacement clinical record was in conflict with the Veterans version of the events.  

The Veteran felt the knot on his back on a daily basis and it lasted for about a week and a half, until it finally went away.  He gradually regained full feeling in his legs.  He reported that he sought pain medication for his back when he went to Germany, but was told there was no medical records in his file at that time.  The Veteran also presented for treatment at the Lakeshore VA Medical Center 1993, and those records were also lost.  

The Veteran's attorney indicated that the Veteran had consistently reported that, since the fall, his paralyses and numbness lasted longer than stated in the limited records, that his back was never the same, and that he suffered chronic, constant, and ever-increased pain and episodes of numbness while on active duty.

He also noted that he sought treatment in 1981 at the VA in Indianapolis, but was denied because he was not service-connected. The Veteran's wife and uncle have also reported that the Veteran had experienced back pain since service.

With respect to post-service employment, the Veteran worked from 1981 to 1983 as a laundry manager at hotels, a steak cook, and restaurant manager.  From 1983 to 1989, he worked as a blueprint expeditor for an engineering company, which was a clerical position.  From 1989 to 1992, he worked as a crane/plant operator.  He indicated that the job consisted of sitting in an "air" seat and operating the controls of the crane with his hands and fingers. As a highly skilled position, he argued that it was inconceivable that a crane operator would jostle or jolt a load, as that would be extremely dangerous to others and damaging to the equipment.  Both occupations were regularly disrupted by lay-offs, strikes or contract renewals, so his actual time on the job was intermittent.  During this entire period of employment, he never had any traumatic injury to his back.

He further suggested that Dr. S.'s intake record reflecting a 2 year onset of low back pain was inconsistent with the body of other evidence and was more likely as not understood to mean that the Veteran's pain was not at that severe level until 2 years prior.  He noted that multiple examinations performed during the course of the Veteran's employment as a crane operator indicate that he did not suffer from additional injury.  

In a February 2011 statement, the Veteran's wife wrote that she and the Veteran had reconnected in 1982, and that she knew that he had back problems from his fall at Fort Campbell at that time.  She expressed that he had continuously experienced problems with his back since that time, and he had never injured his back at any job he had.  

During the Veteran's May 2011 Board hearing, the Veteran, through his attorney, argued that the Veteran's service treatment records documented back injury at the time of the fall, evidenced by the numbness in his legs.  There were x-rays taken, but these were unavailable.  He also noted that the Diagnostic Code 7228 referenced on lab findings at that time referred to a potential back injury (722.8- post laminectomy syndrome).  The Veteran stated that he was medevaced from Fort Campbell to the Nashville VA Medical Center, and the paramedics stated that he had a grapefruit-sized knot in his spine, which he indicated persisted for weeks after the initial injury.  After he was discharged from the hospital, he was given crutches and pain medication.  He was immediately demoted then re-promoted.  The Veteran's attorney contended that the Veteran's record was sanitized so that he could be transferred to Germany.  The Veteran reported that he did not suffer from any subsequent injury to the back.  He thought that it was in error for the VA examiner to state that a crane operator experienced a lot of stress on the back based upon his previous experienced with Workers' Compensation claims.  He explained that the type of crane used was outfitted with air ride seats, like sitting in a recliner, and they were hand operated.  There was nothing strenuous about operating the crane.  

The Veteran's attorney further noted that the Veteran's claims file had been lost and rebuilt, and that many records were lost, including the Veteran's seeking initial VA treatment in 1981, the results of an examination at Lakeshore Hospital in Chicago, and a letter from Dr. G. providing a nexus to service.  

The Veteran reported that, after attempting to obtain VA treatment for his back pain in 1981, he saw several spine surgeons from 1981 to 1992 who provided epidural injections.  He noted that these injections were referred to by Dr. S. in a 1993 report.  

In a June 2011 statement, Dr. S. wrote that at the time he saw the Veteran in 1992, he was a crane operator, and the job was causing him aggravation of his symptoms.  Prior to his evaluation, the Veteran had five back surgeries on his lower spine.  Clinical evaluation at that time was consistent with Grade I spondylolisthesis at L5-S1 with spinal stenosis and a herniated disc involving L4-L5.  He last saw the Veteran in November 1993.  To the extent that the Veteran was treated prior to 1992, the record did not exist at his office nor did he have access to it.  

In a September 2013 affidavit, the Veteran denied that his back was injury while operating cranes for a steel company after service; rather, his back was severely injured prior to starting this job.  He reported that his job included dropping a 5-ton ball onto waste steel ingots to break them into salvageable pieces.  The cranes he operated had fully hydraulic controls and air-ride seats.  "Jolting" as the VA examiner suggested was out of the question, and any such maneuvers would be unsafe and grounds for termination.  He performed none of the rigging of the cranes.  He expressed that the VA examiner did not ask him at any time about the cranes he operated or the work he was doing at the time.  

In a March 2015 statement, Dr. G. wrote that he was the Veteran's primary care physician from 1999 to 2007.  He was aware of the Veteran's chronic back problems since first seeing him in 1999.  He noted that he reviewed the Veteran's claims file, particularly the March 1979 report of fall.  He opined that the Veteran's back problems more likely than not started with the back injury suffered as a result of the traumatic fall.  In so finding, Dr. G. noted that the Veteran had fallen a significant distance and was paralyzed from the waist down at the time of the accident with negative Babinski response of the bilateral legs.  A few hours later he was then able to move his right toe and right knee, but still had no sensation above the L4-5 area.  He was released from care after 3 days and had suffered continuously ever since.  The Veteran also reported that he had a grapefruit-sized node on his lower spine in the same location as his current problems and a diagnostic code of 722.8 was assigned at the time of the spinal injury.  

In July 2015, the Veteran's claims file was reviewed by the previous 2010 VA examiner.  The examiner again opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In so finding the examiner noted that after the fall the Veteran was held for neurological observation, as the incident did involve drinking. He apparently recovered fully per notes in a few days. There was no mention on any physical bruising on the lower back or actual tenderness besides the numbness in the lower back. The lay evidence of apparent grapefruit sized lump on the applicant's low back could have been from resultant soft tissue contusion or muscular spasm. It could also have been a hematoma though much unlikely as this would have been noticed by the medical provider and subsequent skin changes that develops superficial to the contusion. However, as stated earlier, no evidence of bruising was noted in the medical notes.

Regarding the lay evidence of continuous low back symptomology since service, the evidence did not quite bear out in the medical notes as there is absence of data for 2.5 years post service. Furthermore, if a significant trauma did occur that could have caused lumbar spine anatomical and physiological disruption such as disc rupture, spondylolisthesis which is translocation of one vertebra over another, or fracture of the spine, the recovery would not have been as insignificant or short term. It would have been almost impossible to function as a crane operator which he did for 11 years. Citing to medical studies, the examiner noted that current data showed that crane operators have a 3.6 times the probability of developing back pain compared to other industrial workers.

An April 2016 examination report from private physician Dr. R. notes that the Veteran, while in the course of his military service, fell down 4 flights of stairs while stationed at Fort Campbell. This fall down 4 flights of stairs was estimated to be 1:30 a.m.  He was rendered unconscious. He was transported via ambulance to Fort Campbell emergency room. He suffered injury to his head, neck and back, indicating paralysis and numbness of his low back and lower extremities. At the emergency room, his legs did not respond to painful stimuli.  X-rays were taken at Fort Campbell emergency room; however, these x-rays had not been made available.  He was subsequently sent by medevac to VAMC Nashville.  Reportedly, the VAMC Nashville records have been lost. According to the Veteran, the only reason the injury is documented is that the medevac records were "wrapped around the C-File."  The Veteran was returned to Fort Campbell at approximately 7:00 a.m. and was admitted.  He recuperated over the next couple of days and was released on March 14th. He was prescribed crutches and Demerol which he utilized as directed.

He was instructed to follow up with the Nashville VA. However, the Veteran was subsequently transferred to Germany and was unable to follow up. In Germany he was unable to get treatment or medication. He suffered with significant lower back pain throughout this time period. He was in Germany for 1.5 years. He then got out of the service in 1981, and no exit examination performed.

He continued to suffer ongoing lower back pain following his discharge from the military. He failed conservative core strengthening treatment and interventional pain management injections. His lower back condition progressively deteriorated. Ultimately, the Veteran underwent lumbar spinal fusion in January 1993.

Following the lumbar spinal fusion, the patient continued to experience significant lower back pain. Additional injections were performed. He stopped working in 2008 due to the lower back condition. 

Dr. R. discussed the Veteran's service treatment records related to the fall, the November 1992 report from Dr. S. and lumbar x-rays and myelogram reports, operative report from January 1993 and post-surgical follow-up care, the November 1993 letter from Dr. G., SSA administrative decision reports, continued private treatment records, VA examination reports, and various documents from the Veteran's claims file.  Dr. R. also performed a physical examination, and noted current failed lumbar fusion surgery.  

With respect to the etiology of this condition, Dr. R. noted that the emergency room report indicated the patient "appears paralyzed from waist down" and "neither leg responds to painful stimuli." From a neurophysiological standpoint, these findings are more consistent with a localized lumbar injury, not a brain injury. If the paralysis was from a brain injury, there would need to be identifiable trauma to both signs of the brain, i.e., damage to the left side of the body can cause flaccid paralysis on the right side of the body and damage to the right side of the brain can cause flaccid paralysis on the left side of the body. Not only would the brain damage need to be on both sides of the head, but it would theoretically need to be in the same locations on both sides of the head.   Other clinical signs of an upper motor neuron disorder not present in this case included hyperreflexia, clonus, spasticity, pronator drift, and pathological reflexes.  

Dr. R. noted that Babinski's sign is a classic neurological test for corticospinal tract damage (upper motor neuron involvement).  In this test, the sole of the foot is stroked firmly with an instrument. This should elicit a normal plantar response as the toes curl inward. In patients with an upper motor neuron lesion, however, an abnormal extensor plantar response is elicited as the big toe extends upward and the remaining toes fan out. Babinski's sign is either present or absent, not positive or negative. In this case, there was no response with the Babinski maneuver initially, meaning the toes did not curl inward or outward. Later, at the emergency room, there was report that the right Babinski was negative and no response with left Babinski. These findings did not substantiate the presence of a Babinski sign and did not support the presence of an upper motor neuron lesion from-brain trauma.
In addition to the paralysis below the waist, there was also loss of sensation in the bilateral legs and the legs "did not respond to painful stimuli." If these findings were related to brain injury, there would also need to be damage to the specific areas of the brain affecting the sensory cortex /sensory pathways to only the lower extremities.

In conclusion, Dr. R. found it is less likely than not that the bilateral lower extremity motor and sensory findings were related in any way to the traumatic brain injury.

Rather, Dr. R. found that the description of no sensation above the L4-5 area noted in treatment records was quite specific for the location of the sensory loss, and his return of motor function and sensation in the lower extremities was more likely than not related to a neuropraxia to the cauda equine.  He noted that trauma and involvement of the cauda equine or nerve roots below L1-L2 might result in lower motor neuron lesion.  Neuropraxia occurred in the peripheral nervous system when there is a temporary loss of motor and sensory function due to blockage of the nerve conduction.  He found the clinical findings of transient loss of sensation, transient loss of response to painful stimuli, and transient paralysis were more likely than not related to a lower motor neuron neuropraxia at the L4-L5 level.  Dr. R. also noted that large knot in the lumbar region following the fall would be consistent with blunt trauma to the lumbar region.  The issue was complicated by the fact that March 1979 x-rays were unavailable, but based on his review and interview with the Veteran and known neurophysiological findings in this case, it is more likely than not that the Veteran's lower extremity findings were related to localized lumbar injury and not to a brain injury.

Dr. R. noted the November 1992 findings of Dr. S.  While the Veteran had been previously treated by Dr. K., these records were not available for review.  He noted that the ligamentous laxity related by Dr. S. could be due to genetic or disease process, or from trauma.  He indicated that, with the absence of genetic predisposition of ligamentous laxity, any known disease process affecting the ligaments, the etiology of the L4-L5 instability (ligamentous laxity) is more likely than not related to a significant traumatic event. Based on his review of the submitted claims file and verbal history, this event was the March 1979 fall.  Dr. R. noted that the findings indicate the level of instability was at the L4-L5 level, which is exactly where the finding of loss of sensation was reported in March 1979.  

He concluded that the 1979 fall incident was more likely than not the only documented mechanism of injury that could have resulted in the instability at L4-L5, explained the clinical findings of lower extremity paralysis/sensory loss on that date, and correlates with the ultimate need for surgical fusion (1993).

Dr. R. discounted the 2010 and 2015 findings of the VA examiner, noting that the examiner's observations showed he only reviewed the record superficially.  First, the VA examiner noted that the Veteran was kept under observation as the incident involved drinking, but the records showed he was kept for neurologic observation for his head injury and lower extremity paralysis.  The VA examiner also did not discuss the actual presentation and clinical findings of paralysis and sensory loss.  He did not note that the file had been rebuilt and that there were missing records.  

Moreover, the VA examiner mistakenly indicated that the Veteran worked as a crane operator for 11 years, but he had this position for 3 years, and the patient's job duties involved jolting of the cabin, which it did not.  Moreover, he speculated that injury occurred during this position, but there was no report of industrial injury during this time frame.  

III.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cardiovascular disease and organic diseases of the nervous system (including tinnitus). See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's service treatment record clearly document injury related to a fall.  While a back injury is not specifically documented, numbness and paralysis of the lower extremities is indicated.  In addition, the Veteran has reported that he was told that he had a grapefruit-sized lump in his low back, and he felt the lump after he regained sensation in his lower extremities.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Moreover, it appears that some of the Veteran's service treatment records are unavailable or missing, as the Veteran at the very least was provided an x-ray of the lumbar spine, and x-rays reports have been unable to be located. The United States Court of Appeals for Veterans Appeals (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record also clearly documents current back disability, diagnosed as degenerative joint disease, status post L4-L5-S1.  The question remains, however, whether the current disability is related to the in-service injury.  The Board notes that there are various competing opinions of record.  While the VA examiner opined that such a relationship is less like as not, various private examiners have linked the Veteran's current low back disability to service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the majority of the private opinions associated with the claims file do not reflect review of the claims file and do not contain adequate rationale for the conclusions reached.  However, the opinion of the April 2016 private examiner, Dr. R., noted thorough review of the pertinent medical evidence of record, including the Veteran's service treatment records and relevant post-service findings.  Dr. R. also interviewed the Veteran and conducted a physical examination.  He provided substantial medical rationale that he indicated supported his finding that the Veteran's current disability as likely as not had its onset in service, related to trauma sustained by the fall.  

While some of Dr. R.'s report is not substantiated in the claims file (such as the Veteran's report of use of crutches and 45 days of convalescent leave following the injury, and that the Veteran was not afforded an exit examination at discharge), it does not appear that such factors provided the basis for his opinion, and he provided a substantial amount of other medical rationale in reaching his determination.  

The VA examiner also had access to and reviewed the entire claims file.  He also provided an opinion with rationale for the conclusions reached.  However, the VA examiner also appeared to place significant weight on the Veteran's post-service employment as a crane operator.  He notes that the Veteran worked in this position for 11 years, while the record reflects approximately 3 years as a crane operator and 3 years as an expeditor which may have included some duties with a crane years in this position.  The examiner also did not appear to taken into the Veteran's account of his work duties, which he indicated did not involve much strain on his back or any workplace injury, and did not involve the type of crane work described by the examiner.

The Board there also observes that there are inconsistencies in the Veteran's reported post-service work duties as described in recent statements in compared to SSA filings.  Moreover, some treatment records dated in the 1990s suggest more recent onset of symptoms, perhaps occurring around June or July 1990.  However, he and the other lay witnesses have provided competent testimony regarding the chronic nature of the Veteran's symptoms since service, and various treatment records dated in 1993 reflect the Veteran's report of back problems since the in-service fall.  

For the foregoing reasons, the Board finds the evidence to be relative equipoise in showing that the Veteran has a low back disability, currently diagnosed as degenerative joint disease of the lumbar spine, status post L4-L5-S1 fusion, related to the documented in service fall and temporary paralysis. 

In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative joint disease of the lumbar spine, status post L4-L5-S1 fusion is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative joint disease of the lumbar spine, status post L4-L5-S1, is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


